Citation Nr: 1136488	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1954 to April 1956.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Board videoconference hearing was scheduled for June 2011, but the Veteran failed to appear.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran had bilateral hearing loss during service and continuously thereafter.

2.  The evidence of record indicates that the Veteran had bilateral tinnitus during service and continuously thereafter.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, bilateral tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In various lay statements of record, including his original claim, the Veteran asserts that his bilateral ringing of the ears and hearing loss began during service and have existed since that time.  

The Veteran's service treatment records (STRs) are unavailable, except for his service separation examination.  Due to the missing STRs, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's service separation examination noted normal ears.  Whisper test results were 15/15 in the bilateral ears.  

The Veteran's service personnel records indicate that he was a teletypewriter operator.  The RO noted the Veteran was assigned to a signal battalion and that military noise exposure was conceded.

At a September 2008 VA examination, the examiner diagnosed bilateral hearing loss and bilateral tinnitus.  The Veteran reported that his hearing loss and tinnitus had existed since service, with each disability worsening over the years.  He stated that during service he was a teletype operator, worked in a control truck powered by loud generator, and did not use hearing protection.  After service discharge, he was a TV repairman for 52 years.  He denied any exposure to loud noise outside of military service.  The Veteran noted that he had been diabetic for some time, but lost weight and had not been on medication in 5 years.  The examiner concluded that bilateral hearing loss was less likely than not directly related to military duty, noting the loss of hearing across all frequencies without a noise notch, the diagnosis of diabetes, the long lapse in time since service discharge, and that the Veteran could not have passed the whisper test administered upon service discharge if he'd had his current hearing loss at that time.  The examiner noted that the whisper test is not considered completely valid and found that the Veteran "could have had some loss possibly in the higher frequencies after service but hearing has wors[en]ed since then."  The examiner also concluded that the etiology of the bilateral tinnitus was that it was due to hearing loss, but associated with diabetes.  The examiner then stated that it "may have started in service because the Veteran reported it began in 1956."  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss.  Bilateral hearing loss for VA purposes was diagnosed at the September 2008 VA examination.  See 38 C.F.R. §§ 3.303(a), 3.385; Shedden, 381 F.3d at 1167.  But hearing loss was not diagnosed within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  Nor does the medical evidence show a diagnosis of hearing loss during active service.  The Veteran, however, has provided competent and credible lay testimony regarding his in-service noise exposure and that he noticed hearing loss during service.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, he has provided competent and credible lay evidence of bilateral hearing loss continuously since that time.  See 38 C.F.R. § 3.303(b); Jandreau, 492 F.3d at 1377; see also Layno, 6 Vet. App. at 469-70; Caluza, 7 Vet. App. at 511.

The Board notes that the whisper test results indicate that there was normal hearing at service discharge.  But hearing loss for VA purposes is not required to be present at service discharge.  See Hensley, 5 Vet. App. at 159-60.  Additionally, the September 2008 VA examiner noted that whisper test results are not considered completely valid.  The Board thus finds that the findings of the service separation examination are not competent evidence of normal hearing at service discharge.  

The Board also notes that the VA examiner provided a negative nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings).  But the examiner also indicated that the opinion was based in part on invalid whisper test results, and conceded that the Veteran may have had some hearing loss at service separation.

Moreover, although the Veteran is not competent to provide a diagnosis of hearing loss for VA purposes because he does not have the specialized medical knowledge to make such a medical distinction, he is competent to state that he noticed difficulty hearing during service and since that time.  See Layno, 6 Vet. App. at 469-70.  This testimony, combined with the current diagnosis of hearing loss for VA purposes, the September 2008 VA examiner's statement that the Veteran could have had some hearing loss at separation, and VA's duty to resolve all reasonable doubt in favor of the Veteran, supports a finding that the Veteran's current hearing loss for VA purposes is due to active service.  See 38 U.S.C.A. § 5107(b).  Accordingly, service connection for bilateral hearing loss is warranted.

The Board finds that the evidence of record also supports a finding of service connection for bilateral tinnitus.  The Veteran has provided competent and credible lay evidence of current ringing in his bilateral ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza, 7 Vet. App. at 511.  The September 2008 VA examiner also provided a diagnosis of tinnitus.  See Jandreau, 492 F.3d at 1377.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the Veteran has provided competent and credible lay testimony that the ringing in the ears began during service and has continued since that time.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Thus, there is an event, injury, or disease during service and continuity of symptomatology.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  

The Board notes that the VA examiner attributed the tinnitus to the Veteran's hearing loss or the diabetes but then conceded that it could have begun during service.  

Because the Veteran has provided competent and credible lay testimony of tinnitus during and continuously since active service, the evidence indicates in-service incurrence of tinnitus with continuity of symptomatology.  See 38 U.S.C.A. § 5107(b).  Service connection for bilateral tinnitus is warranted.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral hearing loss and tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


